y




                             AMENDED MANDATE

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-11-01034-CV

                   NEW YORK PARTY SHUTTLE, LLC, Appellant

                                            V.
                               JOHN BILELLO, Appellee

    Appeal from the 151st District Court of Harris County. (Tr. Ct. No. 2008-74793).


TO THE 151ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 21st day of February 2013, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                      This case is an appeal from the final judgment signed by
              the trial court on August 31, 2011. After submitting the case
              on the appellate record and the arguments properly raised by
              the parties, the Court holds that the trial court’s judgment
              contains no reversible error. Accordingly, the Court affirms
              the trial court’s judgment.

                     The Court orders that the appellant, New York Party
              Shuttle, LLC, pay all appellate costs.

                    It is further ordered that the appellee, John Bilello,
              recover from the supersedeas bond filed by the appellant New
              York Party Shuttle, LLC, and its sureties, Party Shuttle Tours,
              LLC and C. Thomas Schmidt, the amount of the judgment
              rendered above against the sureties, including all interest
              accrued during the pendency of the appeal, as determined by
              the court below, up to but not in excess of the amount of the
              bond, after payment of which the sureties are released from
              further liability.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered February 21, 2013.

              Panel consists of Justices Keyes, Sharp, and Huddle. Opinion
              delivered by Justice Huddle.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




April 29, 2014
____________________                               __________________________
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT